


117 HRES 575 IH: Supporting an efficient legal immigration system and reducing case processing delays.
U.S. House of Representatives
2021-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 575
IN THE HOUSE OF REPRESENTATIVES

July 30, 2021
Mr. Aguilar (for himself and Mr. Espaillat) submitted the following resolution; which was referred to the Committee on the Judiciary

RESOLUTION
Supporting an efficient legal immigration system and reducing case processing delays.


Whereas Congress created United States Citizenship and Immigration Services (USCIS) to function as an immigration benefits agency that implements the legal immigration system through the adjudication of benefit applications and petitions; Whereas an efficient legal immigration system advances American values, interests, and prosperity;
Whereas an efficient legal immigration system spurs economic growth, promotes the competitiveness of American businesses, and ensures the vitality of the United States labor force as the Nation’s population ages; Whereas an efficient legal immigration system creates jobs and elevates wages and living standards for American workers;
Whereas an efficient legal immigration system helps preserve family unity; Whereas an efficient legal immigration system helps safeguard bona fide protection seekers who qualify for humanitarian relief under the law;
Whereas an efficient legal immigration system promotes the continued integration of prospective citizens into American civic society; Whereas USCIS data indicate that the processing times for immigrations benefits have increased substantially over the past five fiscal years;
Whereas, from the end of fiscal year 2016 to the end of fiscal year 2017, USCIS’s net backlog of delayed cases increased by over 100 percent while its overall case volume increased by only four percent; Whereas USCIS processed 94 percent of its application and petition form types more slowly in fiscal year 2018 than in fiscal year 2014;
Whereas, according to a recent analysis, USCIS’s overall average case processing time increased by 101 percent from the end of fiscal year 2014 to the end of fiscal year 2019; Whereas, at of the end of fiscal year 2019, USCIS has reached an unprecedented net backlog of 2.5 million cases;
Whereas delays and unpredictability in case processing cause severe harm to United States businesses, result in disruptions in hiring and operations, and jeopardize business sustainability and competitiveness; Whereas delays and unpredictability in case processing adversely impact American workers;
Whereas delays and unpredictability in case processing cause hardship to families waiting to reunify; Whereas delays in case processing endanger asylum seekers, survivors of trafficking, and others seeking humanitarian protection;
Whereas delays in case processing inhibit the integration of prospective citizens into American civic society; Whereas these delays and unpredictability in case processing weaken the functioning of our legal immigration system and undermine America’s economy, its interests, and its prosperity;
Whereas the Federal Government has acknowledged to Congress that USCIS policies have contributed to the growth in delayed cases; Whereas USCIS has implemented a range of new policies with limited notice or transparency, increasing uncertainty and inefficiency throughout our legal immigration system;
Whereas individuals and employers have received from USCIS requests for additional information or have been required to undergo additional procedures that are unnecessary, duplicative, and further delay adjudications; Whereas unnecessary and duplicative procedures will not advance the purpose of preventing fraud; and
Whereas individuals and employers, as well as members of Congress, are frequently unable to obtain timely USCIS assistance in remedying these delays: Now, therefore, be it  That the House of Representatives—
(1)reaffirms that an efficient legal immigration system advances American values, interests, and prosperity; (2)underscores the Nation’s commitment to ensuring that the Federal Government, specifically USCIS, efficiently facilitate the operation of the United States legal immigration system;
(3)recognizes that delays and unpredictability in case processing weaken the functioning of our legal immigration system and have harmful consequences for American businesses and workers, families, protection seekers, and prospective citizens; and (4)calls upon the agency to reduce and ultimately end processing delays while ensuring reliable, thorough, and fair adjudications by improving its policies and practices and without imposing unwarranted fees on applicants and petitioners.

